TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-04-00411-CV



                           Lowe’s Home Centers, Inc., Appellant

                                              v.

             City of Sunset Valley, Texas; Save Barton Creek Association, Inc.;
                       and Save Our Springs Alliance, Inc., Appellees




 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
     NO. GV400101, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                           CONCURRING OPINION


              I concur in the judgment only. See Tex. R. App. P. 47.5 (concurring and dissenting

opinions).




                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed: December 9, 2004